     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 1 of 32 Page ID #:1




 1    POMERANTZ LLP
      Jennifer Pafiti (SBN 282790)
 2
      1100 Glendon Avenue, 15th Floor
 3    Los Angeles, CA 90024
 4
      Telephone: (310) 405-7190
      jpafiti@pomlaw.com
 5
 6    Attorney for Plaintiff
 7    [Additional Counsel on Signature Page]
 8
 9                          UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11
12    JAMES F. SCHMIDT, Individually and        Case No.
      on Behalf of All Others Similarly
13
      Situated,
14
15                             Plaintiff,       CLASS ACTION COMPLAINT
16                        v.                    JURY TRIAL DEMANDED
17
      GOLDEN STAR RESOURCES LTD.,
18    SAM COETZER, ANDREW WRAY,
19    DANIEL OWIREDU, and ANDRE
      VAN NIEKERK,
20
21                             Defendants.
22
23
24
25
26
27
28
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
29                          THE FEDERAL SECURITIES LAWS
30
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 2 of 32 Page ID #:2



 1
           Plaintiff James F. Schmidt (“Plaintiff”) alleges the following upon personal

 2   knowledge as to allegations specifically pertaining to Plaintiff and, as to all other matters,
 3
     upon the investigation of counsel, which included: (a) review and analysis of public filings
 4
 5   with the United States Securities and Exchange Commission (“SEC”) made by Golden
 6
     Star Resources Ltd. (“Golden Star” or the “Company”) and related parties; (b) review and
 7
     analysis of press releases and other publications disseminated by Golden Star and related
 8
 9   parties; (c) review and analysis of shareholder communications, conference calls and
10
     postings on Golden Star’s website concerning the Company’s public statements; (d)
11
12   review and analysis of news articles concerning Golden Star and related parties; and (e)
13   review of other publicly available information concerning Golden Star, related parties,
14
     and/or the Individual Defendants (as defined below).
15
16                                  NATURE OF THE ACTION
17
           1.     This is a federal securities class action brought on behalf of all persons or
18
19   entities other than Defendants that purchased or otherwise acquired Golden Star securities
20   from February 20, 2019 through July 30, 2019, inclusive (the “Class Period”), seeking to
21
     pursue remedies under the Securities Exchange Act of 1934 (the “Exchange Act”).
22
23   Plaintiff alleges that Defendants violated the Exchange Act by publishing false and
24
     misleading statements to artificially inflate the Company’s share price.
25
26         2.     Golden Star is a mid-tier gold mining company with operating mines located

27   in Ghana. Substantially all the Company’s revenue is generated through two underground
28
                                         1
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 3 of 32 Page ID #:3



 1
     mines called Wassa and Prestea. Prior to the start of the Class Period, the Prestea mine,

 2   which had previously not been in commercial operation for over 15 years, was
 3
     experiencing operational issues that were negatively affecting the mine’s performance.
 4
 5   Specifically, Golden Star claimed that Prestea was performing poorly because of various
 6
     issues related to drilling and blasting and positioning of equipment.
 7
           3.     As a result of Prestea’s issues, Golden Star completed an operational review
 8
 9   of the Prestea mine in September 2018, whereby the Company supposedly implemented
10
     significant changes to improve the mine’s performance, including changes to its drilling
11
12   techniques and training of its workforce.
13         4.     At the start of the Class period, Golden Star claimed that the operational
14
     changes and “right-sizing” of the Prestea mine were “complete.” The Company also
15
16   repeatedly claimed that it was seeing “tremendous improvement” in the operational
17
     metrics and performance of the Prestea mine and that previous “blasting” issues had been
18
19   rectified, stating that “we had issues with blasting and we’ve got over those issues and we
20   are blasting consistently now.” With mining issues at Prestea seemingly fixed and
21
     operational performance improving, Golden Star provided optimistic guidance throughout
22
23   the Class Period regarding the Company’s production goals, the quality and grade of that
24
     production, as well as the cost per ounce of that production for both Prestea and Wassa.
25
26         5.     In reality, however, Golden Star’s statements about improvements at Prestea

27   were false, and the Company’s financial guidance for both Prestea and Wassa was
28
                                        2
29
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                         THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 4 of 32 Page ID #:4



 1
     baseless. Investors learned the truth on July 31, 2019, when Golden Star announced

 2   disappointing second quarter 2019 financial results whereby the Company was forced to
 3
     materially cut its production guidance and increase its cash operating cost estimates. In
 4
 5   doing so, the Company admitted that a laundry list of issues had negatively impacted its
 6
     mines, including the use of insufficient geological and geotechnical data and poor drilling
 7
     strategies and techniques, such as continued improper “blasting.”
 8
 9         6.     In reaction to the Company’s disclosures, Golden Star’s stock price declined
10
     $0.75 per share, or 17.44%, from a closing price of $4.30 per share on July 30, 2019, to a
11
12   closing price of $3.55 per share on July 31, 2019, wiping out tens of millions in market
13   capitalization.
14
           7.     Plaintiff and the other Class members have suffered significant damages
15
16   because of Defendants’ false and misleading statements and omissions.
17
                                 JURISDICTION AND VENUE
18
19         8.      The claims asserted herein arise under and pursuant to Sections 10(b) and
20   20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
21
     thereunder by the SEC (17 C.F.R. § 240.10b-5).
22
23         9.      This Court has jurisdiction over the subject matter of this action pursuant to
24
     28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. § 78aa).
25
26         10.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

27   Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered,
28
                                           3
29
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 5 of 32 Page ID #:5



 1
     the subsequent damages took place in, and the Company maintains locations in this

 2   judicial district.
 3
            11.     In connection with the acts, conduct and other wrongs alleged in this
 4
 5   complaint, defendants, directly or indirectly, used the means and instrumentalities of
 6
     interstate commerce, including but not limited to, the United States mails, interstate
 7
     telephone communications and the facilities of the national securities exchange.
 8
 9                                          PARTIES
10
            12.     Plaintiff, as set forth in the accompanying Certification, purchased the
11
12   Company’s securities at artificially inflated prices during the Class Period and was
13   damaged upon the revelation of the alleged corrective disclosure.
14
            13.     Defendant Golden Star is incorporated in Canada, and the Company’s
15
16   principal executive offices are located in Toronto, Canada. Golden Star common stock
17
     trades on the NYSE American under the symbol “GSS.”
18
19          14.     Defendant Andrew Wray (“Wray”) has been the Company’s Chief Executive
20   Officer (“CEO”) since May 1, 2019 and a Director of the Company since October 2, 2018.
21
            15.     Defendant Sam Coetzer (“Coetzer”) served as the President and CEO of
22
23   Golden Star from January 1, 2013 through April 30, 2019.
24
            16.     Defendant Daniel Owiredu (“Owiredu”) served as the Company’s Executive
25
26   Vice President and Chief Operating Officer (“COO”) from January 2013 through July

27   2019. Owiredu has served as the Company’s President since July 8, 2019.
28
                                          4
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 6 of 32 Page ID #:6



 1
           17.    Defendant Andre van Niekerk (“Niekerk”) has served at all relevant times

 2   as the Company’s Executive Vice President and Chief Financial Officer.
 3
           18.   Defendants Wray, Coetzer, Owiredu and Niekerk are collectively referred to
 4
 5   herein as the “Individual Defendants.”
 6
           19.   Each of the Individual Defendants:
 7
                 (a)     directly participated in the management of the Company;
 8
 9               (b)     was directly involved in the day-to-day operations of the Company at
10
                         the highest levels;
11
12               (c)     was privy to confidential proprietary information concerning the
13                       Company and its business and operations;
14
                 (d)     was directly or indirectly involved in drafting, producing, reviewing
15
16                       and/or disseminating the false and misleading statements and
17
                         information alleged herein;
18
19               (e)     was directly or indirectly involved in the oversight or implementation
20                       of the Company’s internal controls;
21
                 (f)     was aware of or recklessly disregarded the fact that the false and
22
23                       misleading statements were being issued concerning the Company;
24
                         and/or
25
26               (g)     approved or ratified these statements in violation of the federal

27                       securities laws.
28
                                           5
29
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 7 of 32 Page ID #:7



 1
           20.     The Company is liable for the acts of the Individual Defendants and its

 2   employees under the doctrine of respondeat superior and common law principles of
 3
     agency because all the wrongful acts complained of herein were carried out within the
 4
 5   scope of their employment.
 6
           21.     The scienter of the Individual Defendants and other employees and agents of
 7
     the Company is similarly imputed to the Company under respondeat superior and agency
 8
 9   principles.
10
           22.     The Company and the Individual Defendants are referred to herein,
11
12   collectively, as the “Defendants.”
13                              SUBSTANTIVE ALLEGATIONS
14
                                            Background
15
16         23.     Golden Star is a gold mining company that owns and operates the Wassa and
17   Prestea underground mines in the West African country of Ghana.               The Wassa
18
     underground mine began commercial production in 2017, and the Prestea underground
19
20   mine began commercial production in 2018. The Company describes both mines as “high
21
     grade, low cost underground mines, located on Ghana’s prolific Ashanti Gold Belt.”
22
23         24.     On February 1, 2018, Golden Star issued a press release entitled “Golden Star
24   Achieves Commercial Production at Prestea Underground Gold Mine,” announcing that
25
     commercial production had begun at Prestea and that exploration drilling was underway
26
27   there to increase the annual production rate and extend the life of the mine. Notably, and
28
                                         6
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 8 of 32 Page ID #:8



 1
     as the press release pointed out, it had been over 15 years since the mine was previously

 2   in commercial production.
 3
           25.    On August 1, 2018, Golden Star announced that it had entered into a long
 4
 5   term, strategic relationship with La Mancha Holding S.A.R.L. (“La Mancha”) to support
 6
     Golden Star’s growth into a leading African gold producer. As part of the transaction, La
 7
     Mancha would inject approximately $125.7 million of cash into Golden Star, purportedly
 8
 9   to accelerate underground development and production at the Wassa and Prestea
10
     underground mines and accelerate exploration and mineral reserve definition drilling at
11
12   the mines.
13         26.    Shortly thereafter, on September 30, 2018, in a press release providing an
14
     update on Golden Star’s Prestea operations, then-CEO Coetzer stated: “[W]e are taking
15
16   decisive action at Prestea to ensure that the operation begins 2019 on a robust footing.” In
17
     the same press release, the Company highlighted that it was going to reduce annual cash
18
19   operating costs at Prestea by downsizing the processing plant, rightsizing the workforce,
20   and optimizing the onsite management structure. At that time, the Company stated that
21
     “the ramp up of Prestea Underground has been slower than expected due to issues with
22
23   longhole drilling and blasting productivities and the handover to in-house Alimak training
24
     . . . and this resulted in a lower than anticipated production rate during the year-to-date.”
25
26         27.    On October 2, 2018, Golden Star announced the completion of La Mancha’s

27   strategic investment. Coetzer stated that the investment from La Mancha “will allow us
28
                                         7
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 9 of 32 Page ID #:9



 1
     to expedite our exploration and expansion programs at both our Wassa Underground and

 2   Prestea Underground Gold Mines” and that it “verifies the strong potential of our assets
 3
     and the caliber of our management team.”
 4
 5        Materially False and Misleading Statements Issued During the Class Period
 6
           28.    On February 19, 2019, after the close of the financial markets, Golden Star
 7
      issued a press release announcing financial results for the fourth quarter and full year
 8
 9    ended December 31, 2018. In the press release, Golden Star stated that “Right-sizing of
10
      Prestea Underground operations [was] completed,” and that “at Prestea, we faced some
11
12    operational challenges that we believe we have now overcome with rightsizing of the
13    mine having been completed by year end.” The Company also provided full year 2019
14
      guidance in terms of gold production and cash operating cost per ounce. Specifically,
15
16    Golden Star estimated 50,000-60,000 ounces of gold production at Prestea, 170,000-
17
      180,000 ounces at Wassa, with consolidated gold production of 220,000 to 240,000
18
19    ounces; and estimated $880-$1,000 per ounce of cash operating costs at Prestea, $560-
20    $600 per ounce at Wassa, and consolidated costs of $620-$680 per ounce.
21
           29.    During the corresponding conference call held the next day, Coetzer
22
23    represented: “Production guidance for 2019 on a consolidated basis is between 220,000
24
      and 240,000 ounces. All-in sustaining cost guidance is between $875 and $955 per
25
26    ounce.” Coetzer also represented: “Over the last 3 years, we embarked on establishing to

27    producing underground mines, and in doing so, we realized that Wassa is now on its way
28
                                        8
29
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                         THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 10 of 32 Page ID #:10



 1
       to becoming a world-class operation. It’s demonstrated this over the last few years and

 2     it’s now become our flagship asset . . . . Wassa continues to improve and is now reaching
 3
       close to 4,000 tonnes per day as we enter into 2019.” In addition, Coetzer represented
 4
 5     that the Company was now putting “the noise of the company that we specifically saw in
 6
       the fourth quarter behind us. We are focusing on operating two underground mines. We
 7
       are now set to produce between 220,000 and 240,000 ounces in 2019.”
 8
 9          30.    Also on the call, Owiredu represented that the Company’s “focus now is to
10
       stabilize production” at Prestea and “[a]s we start into a new year, we have seen
11
12     improvements at Prestea already.” Owiredu reiterated that Prestea was improving and
13     stated, “[I] just want to reiterate the tremendous improvement we’re already seeing at
14
       Prestea.” During the question and answer portion of the call, analysts specifically asked
15
16     Defendants about Prestea and the reserve model. Owiredu stated that “most our metrics
17
       are seeing tremendous improvement,” and that “we had issues with blasting and we’ve
18
19     got over those issues and we are blasting consistently now.” Defendants were also asked
20     whether “there was any rightsizing left at Prestea or if this has been completely finished
21
       in 2018.” Coetzer affirmatively responded, “its’s 98 percent complete” and “for all intents
22
23     and purposes, it’s complete now.” Coetzer further represented that in the fourth quarter
24
       of 2018, the Prestea operation “faced with various challenges,” but “these were one-offs
25
26     and will not present themselves in the future.”

27
28
                                          9
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 11 of 32 Page ID #:11



 1
            31.    With respect to Wassa, Owiredu represented that the “team at Wassa has

 2     really stabilized and there are things to take away here: the targeted mining rate is 3,500
 3
       tonnes per day, which we are already reaching and exceeding that in the early part of this
 4
 5     year; the ramp up capacity of 4,000 tonnes per day, and a processing plant capacity of
 6
       8,000 tonnes per day. I think we have a world-class asset here.” Coetzer also represented
 7
       that in the “first two months of this year” the Company was running “at higher grades or
 8
 9     the grades that you’re used to.”
10
            32.    On February 20, 2019, Golden Star filed its “Management’s Discussion and
11
12     Analysis For the Year Ended December 31, 2018” on a Form 6-K with the SEC. The
13     Company represented in the Form 6-K that during the fourth quarter of 2018, the
14
       Company implemented “the Prestea improvement plan . . . which included right-sizing
15
16     the workforce at Prestea and optimizing the management and supervisory structure.”
17
       Specifically, Golden Star represented that “the Company concluded the business right-
18
19     sizing of Prestea Underground’s operations by reducing the workforce and establishing a
20     lower operating cost base.” The Company also represented that “the processing plant was
21
       converted to a low tonnage, high grade configuration allowing it to efficiently treat
22
23     underground ore production” and “improvements were being recorded in Prestea’s lead
24
       production indicators” at the end of 2018. The Form 6-K also reiterated the Company’s
25
26     full year 2019 guidance in terms of gold production and cash operating cost per ounce.

27
28
                                          10
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 12 of 32 Page ID #:12



 1
            33.   On March 28, 2019, Golden Star issued a press release announcing a mineral

 2     reserve and mineral resource update.        Specifically, as of December 31, 2018, the
 3
       Company represented, “Proven and Probable Mineral Reserves increased by 6% to 1.8
 4
 5     million ounces of gold after mined depletion”; the “Wassa Underground Mineral Reserve
 6
       increased by 47% after mined depletion”; and the “Prestea Mineral Reserve decreased by
 7
       36% including mined depletion.” With respect to the Wassa mine, the Company also
 8
 9     represented that the “total Wassa Mineral Reserve has increased by 23% after 2018
10
       mining depletion” which was “attributable to strong results from the 2018 underground
11
12     definition drilling program combined with a stope design optimization process.” With
13     respect to Prestea, the Company represented that the “underground Mineral Reserve has
14
       reduced by 146,000 ounces as a result of 2018 mining depletion and changes to the
15
16     resource model following definition drilling and underground development.”
17
            34.   In the press release, Defendant Coetzer represented the following:
18
19          The updated Mineral Reserve at Wassa Underground shows a significant
            increase, specifically in the upper levels of the mine, and strongly suggests
20          that there is excellent potential to increase our production rate in the near term.
21          In addition, the increase of over 1 million ounces of gold in Inferred Mineral
            Resources at the Wassa complex to over 6.4 million ounces of gold further
22
            demonstrates the potential for the mine. The Company continues to improve
23          its view of the orebody and I am very excited by how Wassa Underground is
            turning into a world class mine.
24
25          At Prestea, the mine is endowed with good infrastructure and the focus
26          remains on improving operations. The Company continues to address the
            ramp up challenges with the Alimak shrinkage mining method, and expects
27          steady productivity improvements this year from the mine.
28
                                         11
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 13 of 32 Page ID #:13



 1
            35.    On March 29, 2019, Golden Star filed an annual report on Form 40-F with

 2    the SEC. The Form 40-F contained certifications pursuant to the Sarbanes-Oxley Act of
 3
      2002 and was signed by Coetzer and Niekerk. Golden Star represented in the Form 40-F
 4
 5    that, during the fourth quarter of 2018, it had implemented “the Prestea improvement plan
 6
      . . . which included right-sizing the workforce at Prestea and optimizing the management
 7
      and supervisory structure.” Specifically, Golden Star represented that “the Company
 8
 9    concluded the business right-sizing of Prestea Underground’s operations by reducing the
10
      workforce and establishing a lower operating cost base.” The Company also represented
11
12    that “the processing plant was converted to a low tonnage, high grade configuration
13    allowing it to efficiently treat underground ore production” and “improvements were
14
      being recorded in Prestea’s lead production indicators” at the end of 2018.
15
16          36.    On April 17, 2019, Golden Star announced that Coetzer was leaving the
17
      Company as of April 30, 2019, and would not be standing for election as a director of the
18
19    Company on the Annual General Meeting taking place on May 2, 2019. Coetzer was
20    replaced by Defendant Wray from La Mancha.
21
            37.    On May 1, 2019, Golden Star issued a press release announcing first quarter
22
23    2019 financial results and represented that the Company “remains on track to achieve its
24
      consolidated full year 2019 guidance.” In the press release, Wray represented: “Our
25
26    operation at Wassa continues to deliver on its promise, not only with the low cost, record

27    underground production seen during the first quarter but also the recently released reserve
28
                                         12
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 14 of 32 Page ID #:14



 1
      and resource update which demonstrated continued growth in the ore body and a

 2    significant step up in its reserve base.”
 3
            38.    45.    On May 2, 2019, Golden Star conducted an earnings call where Wray
 4
 5    represented: “In terms of 2019, our production guidance of 220,000 ounces to 240,000
 6
      ounces, broadly in line with 2018. An AISC of $875 to $955 an ounce.” Moreover, Wray
 7
      represented the following:
 8
 9          [I]t’s a solid to the year for Golden Star. And as a result of that, we’re maintain
10          [sic] our full year guidance. But I think it’s fair to say there is certainly more
            to come from the assets. Wassa, as you’ve seen, continues to move ahead of
11          forecast and ahead of expectations, and we will continue to push three [sic],
12          but in terms of our understanding of the orebody but also in terms of mining
            it out, pushing development, enabling underground access to better
13          understand how we can increase the rate of extraction, and ultimately utilize
14          the processing capacity that we have there.
15
            39.    In answering an analyst’s question whether it is sustainable for the remainder
16
17
      of the year for Wassa Underground to produce 3,600 tonnes per day that the Company

18    averaged in the first quarter, Owiredu represented: “The simple answer to that is yes. We
19
      see the potential to maintain it at the 3,600 and above or down to 4,000 sustainably through
20
21    the current year.” In response to a question from an analyst whether there is any “change
22
      [to] the reserve statement,” Wray represented: “No.”
23
            40.    With respect to Wassa, Owiredu represented that the Company considers it
24
25    as its “flagship asset and it continues to exceed our expectation” and “a 43% increase in
26
      production from Wassa Underground, resulting from an increase in mining rates as total
27
28    tonnes mined and prices increased compared to the same period in 2018.”
                                               13
29
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 15 of 32 Page ID #:15



 1
            41.    On June 3, 2019, after the market closed, Golden Star disclosed that CSA

 2    Global will begin a “technical and operation review” of the Prestea underground mine.
 3
      As part of the review, “[a]ll aspects of technical, operational and management areas will
 4
 5    be examined in order for recommendations to be set forth to the Company for
 6
      improvements at Prestea. The Company expects to communicate an update in Q3 of
 7
      2019.”
 8
 9          42.    A little over two months after announcing that it was replacing the
10
      Company’s CEO, on June 26, 2019, Golden Star announced additional changes to the
11
12    management team, announcing that Owiredu was stepping down out of the role of
13    Executive Vice President and COO effective July 8, 2019. The Company also disclosed
14
      in the same press release that its Chief Technical Officer, who was in charge of mine
15
16    exploration, was leaving his position as well effective September 30, 2019.
17
            43.    The above statements in paragraphs 28-42 were materially false and/or
18
19    misleading and failed to disclose material adverse facts about the Company’s business,
20    operations, and prospects.    Specifically, Defendants failed to disclose that: (i) the
21
      Company had insufficient geological and geotechnical data in its Prestea mine; (ii) the
22
23    Company had experienced deficiencies in its operating practices and mining methods
24
      including inaccurate long hole drilling and blasting in its Prestea mine; (iii) the Company
25
26    did not have the mining flexibility and more measured resources to ensure higher reserve

27    grade; (iv) the Company had experienced increased tonnage at much lower grade where it
28
                                         14
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 16 of 32 Page ID #:16



 1
      had to supplement some of the production with oxide material; (v) the Company had

 2    excessive dilution which drove lower mining rates at the Prestea mine; and (vi) as a result
 3
      of the foregoing, Defendants’ public statements were materially false and/or misleading
 4
 5    and/or lacked a reasonable basis.
 6
                                     THE TRUTH EMERGES
 7
            44.    On July 31, 2019, prior to the open of the financial markets, Golden Star
 8
 9    shocked investors when it announced it was dramatically cutting its gold production
10
      guidance and increasing its cash operating costs. Specifically, the consolidated production
11
      was revised to as low as 190,000 ounces from as high as 240,000 ounces. Likewise,
12
13    consolidated cash operating costs were increased dramatically to as high as $850 per ounce
14
      from as low as $620 ounce.
15
16          45.    In disclosing the material changes to its financial guidance, Golden Star
17    admitted that it had contracted CSA Global to review Prestea’s “operations with the
18
      mandate to take a holistic approach to understanding the challenges facing the operation.”
19
20    CSA Global “identified a range of issues affecting performance at Prestea that negatively
21
      affected performance and drove lower mining rates as well as excessive dilution.” These
22
23    issues included “insufficient geological and geotechnical data, poor definition of the reef
24    position, inadequate alignment of Alimak raises, inaccurate long hole drilling and blasting,
25
      low equipment mechanical availability and lack of access to the top level.” The Company
26
27
28
                                          15
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 17 of 32 Page ID #:17



 1
      also admitted that the grade or quality of production at Wassa would be much lower than

 2    originally planned.
 3
             46.     As a result of CSA Global’s review, the Company disclosed two main
 4
 5    initiatives:
 6
             Firstly, the prioritization and implementation of a number of low-cost, quick
 7           win initiatives are being undertaken with immediate effect, including
             increased definition drilling, development of a geotechnical block model,
 8
             improved supervision, additional critical small equipment, capacity building
 9           and better-defined key performance indicators. Secondly, the long-term mine
10           plan will be redesigned and will assess whether the current mining method or
             a revised Alimak design with shorter raises is appropriate and whether a
11           complementary mining method to bring additional flexibility is needed.
12
             47.     The CSA Global findings contradicted the Defendants’ earlier statements
13
14    regarding Prestea in that Prestea was still suffering from the previous issues that were

15    deemed to be fixed, such as with blasting. In addition, the CSA report revealed a host of
16
      other operational issues that were negatively affecting the performance of Prestea and
17
18    Wassa.
19
             48.     Later in the day, Golden Star conducted an earnings call to discuss its 2019
20
21
      second quarter financial results where Wray reiterated revision to Golden Star’s

22    “production guidance for 2019, and as a result the cost guidance. And we’re now looking
23
      at a consolidated level at 190,000 to 205,000 ounces for the year, which is down 220,000
24
25    to 240,000. At Wassa we expect 150,000 to 160,000 ounces.” With respect to Prestea,
26
      Wray disclosed that in the second half 2019, “the real focus” will be “getting that asset
27
      back to deliver both better grade and increased tonnes so we can return it to free cash
28
                                           16
29
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 18 of 32 Page ID #:18



 1
      flow.” Further, Wray disclosed that the Company needs “to make sure we have the mining

 2    flexibility and sufficient forward information to ensure that the grade is managed closer to
 3
      reserve grade. And that way you’ll continue to see that asset grow, deliver.”
 4
 5          49.    Golden Star’s current COO, Graham Crew (“Crew”), disclosed that during
 6
      the quarter, there was “increased tonnage at a slightly lower grade overall” and there was
 7
      “much lower grade than in the plan. And we’ve supplemented some of the production
 8
 9    there with oxide material from the open pits. So overall, much lower grades than expected.
10
      And the key issues in the underground thing, excessive dilution from the stopes, albeit
11
12    some of the trades we were expecting as we move to that southern portion of the orebody
13    were still lower. But the dilution is a real issue for us.” As a result, Crew disclosed that
14
      the “guidance for the second half is based on similar productivity with higher grades
15
16    coming from the definition drilling and some of the work that we’re doing to reduce the
17
      unplanned dilution there.”
18
19          50.    Similarly, Crew revealed that Golden Star saw “the grades lower . . . where
20    we didn’t have the additional definition drilling.” Crew also disclosed that, based on the
21
      engagement of CSA Global, what the Company needs “to progress and work[] on, [is] the
22
23    lack of definition drilling,” the need for “more drill density for the planning and to better
24
      plan for productivity and dilution control,” and found “that the raise length is too long,
25
26    and that’s affecting productivity and dilution.”      Therefore, Crew revealed that the

27    Company needs “to get a better handle on what the reserve grade in terms of planned
28
                                          17
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 19 of 32 Page ID #:19



 1
      dilution and factors for unplanned dilution will be.” Crew further disclosed: “So if you go

 2    back to the start of 2019, there was roughly 50% of our planned ounces were from the
 3
      measured category and we’ve chewed through a lot of that. And we’re sort of getting to
 4
 5    areas where we didn’t have measured resource for the plan. So the key is to get that drilling
 6
      in place so that we can be planning on a measured resource.”
 7
            51.    Analysts quickly took notice of the revised 2019 guidance and the grade
 8
 9    underperformance of the two mines.           For example, one analyst confirmed that
10
      “[m]anagement indicated that the grade underperformance was specific to the area being
11
12    mined” with respect to the Wassa mine. Likewise, CIBC noted that “Wassa lost some of
13    the operational momentum that it had gained in previous quarters” and CIBC is taking “a
14
      wait-and-see approach” as it sees Prestea as a “risk to the stated mineral reserve grade at
15
16    year-end.” Another analyst noted that the increased costs at the Prestea mine provide
17
      “evidence that Prestea challenges continue.” Similarly, another analyst commented that
18
19    the condition at Prestea is forcing Golden Star “to re-evaluate the current operating
20    practices and mining methods.”
21
            52.    In response to these revelations, Golden Star’s share price fell $0.75 per
22
23    share, or 17.44%, to close at $3.55 per share on July 31, 2019.
24
            53.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
25
26    decline in the market value of the Company’s securities, Plaintiff and other Class members

27    have suffered significant losses and damages.
28
                                          18
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 20 of 32 Page ID #:20



 1
                        PLAINTIFF’S CLASS ACTION ALLEGATIONS

 2          54.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil
 3
      Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than
 4
 5
      defendants who purchased or otherwise acquired Golden Star securities during the Class

 6    Period, and who were damaged thereby (the “Class”). Excluded from the Class are
 7
      Defendants, the officers and directors of Golden Star and its subsidiaries, members of the
 8
 9    Individual Defendants’ immediate families and their legal representatives, heirs,
10
      successors or assigns and any entity in which Defendants have or had a controlling interest.
11
            55.    The members of the Class are so numerous that joinder of all members is
12
13    impracticable. Throughout the Class Period, Golden Star securities were actively traded
14
      on NYSE American. While the exact number of Class members is unknown to Plaintiff
15
16    at this time and can be ascertained only through appropriate discovery, Plaintiff believes
17    that there are hundreds, if not thousands of members in the proposed Class.
18
            56.    Plaintiff’s claims are typical of the claims of the members of the Class as all
19
20    members of the Class are similarly affected by Defendants’ wrongful conduct in violation
21
      of federal law that is complained of herein.
22
23          57.    Plaintiff will fairly and adequately protect the interests of the members of the
24    Class and has retained counsel competent and experienced in class and securities litigation.
25
      Plaintiff has no interests antagonistic to or in conflict with those of the Class.
26
27          58.    Common questions of law and fact exist as to all members of the Class and
28
                                          19
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 21 of 32 Page ID #:21



 1
      predominate over any questions solely affecting individual members of the Class. Among

 2    the questions of law and fact common to the Class are:
 3
            •     whether the Exchange Act was violated by Defendants’ acts as alleged
 4
 5                herein;
 6
            •     whether statements made by Defendants to the investing public during the
 7
 8                Class Period misrepresented material facts about the financial condition and

 9                business of Golden Star;
10
            •     whether Defendants’ public statements to the investing public during the
11
12                Class Period omitted material facts necessary to make the statements made,
13
                  in light of the circumstances under which they were made, not misleading;
14
15          •     whether the Defendants caused Golden Star to issue false and misleading
16                statements during the Class Period;
17
            •     whether Defendants acted knowingly or recklessly in issuing false
18
19                statements;
20
            •     whether the prices of Golden Star securities during the Class Period were
21
22                artificially inflated because of the Defendants’ conduct complained of herein;
23                and
24
            •     whether the members of the Class have sustained damages and, if so, what is
25
26                the proper measure of damages.
27
            59.   A class action is superior to all other available methods for the fair and
28
                                         20
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 22 of 32 Page ID #:22



 1
      efficient adjudication of this controversy since joinder of all members is impracticable.

 2    Furthermore, as the damages suffered by individual Class members may be relatively
 3
      small, the expense and burden of individual litigation make it impossible for members of
 4
 5    the Class to individually redress the wrongs done to them. There will be no difficulty in
 6
      the management of this action as a class action.
 7
            60.    Plaintiff will rely, in part, upon the presumption of reliance established by the
 8
 9    fraud-on-the-market doctrine in that:
10
            •      Golden Star shares met the requirements for listing, and were listed and
11
12                 actively traded on, the NYSE American, an efficient market;
13
            •      As a public issuer, Golden Star filed periodic public reports;
14
15          •      Golden Star regularly communicated with public investors via established

16                 market communication mechanisms, including through the regular
17
                   dissemination of press releases via major newswire services and through
18
19                 other wide-ranging public disclosures, such as communications with the
20
                   financial press and other similar reporting services;
21
22          •      Golden Star’s securities were liquid and traded with sufficient volume during

23                 the Class Period; and
24
            •      Golden Star was followed by a number of securities analysts employed by
25
26                 major brokerage firms who wrote reports that were widely distributed and
27
                   publicly available.
28
                                         21
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 23 of 32 Page ID #:23



 1
             61.    Based on the foregoing, the market for Golden Star securities promptly

 2    digested current information regarding Golden Star from all publicly available sources and
 3
      reflected such information in the prices of the securities, and Plaintiff and the members of
 4
 5    the Class are entitled to a presumption of reliance upon the integrity of the market.
 6
             62.    Alternatively, Plaintiff and the members of the Class are entitled to the
 7
      presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the
 8
 9    State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material
10
      information in their Class Period statements in violation of a duty to disclose such
11
12    information as detailed above.
13                                               COUNT I
14
         (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
15                            Thereunder Against All Defendants)
16
             63.    Plaintiff repeats and realleges each and every allegation contained above as
17
18    if fully set forth herein.
19
             64.    This Count is asserted against Defendants is based upon Section 10(b) of the
20
21
      Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

22           65.    During the Class Period, Defendants, individually and in concert, directly or
23
      indirectly, disseminated or approved the false statements specified above, which they
24
25    knew    or    deliberately   disregarded    were   misleading   in   that   they   contained
26
      misrepresentations and failed to disclose material facts necessary in order to make the
27
      statements made, in light of the circumstances under which they were made, not
28
                                           22
29
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 24 of 32 Page ID #:24



 1
      misleading.

 2          66.     Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5
 3
      promulgated thereunder in that they:
 4
 5          •       employed devices, schemes and artifices to defraud;
 6
            •       made untrue statements of material facts or omitted to state material facts
 7
 8                  necessary in order to make the statements made, in light of the circumstances

 9                  under which they were made, not misleading; or
10
            •       engaged in acts, practices and a course of business that operated as a fraud or
11
12                  deceit upon plaintiff and others similarly situated in connection with their
13
                    purchases of Golden Star securities during the Class Period.
14
15          67.     Defendants acted with scienter in that they knew that the public documents

16    and statements issued or disseminated in the name of Golden Star were materially false
17
      and misleading; knew that such statements or documents would be issued or disseminated
18
19    to the investing public; and knowingly and substantially participated, or acquiesced in the
20
      issuance or dissemination of such statements or documents as primary violations of the
21
22
      securities laws. These Defendants by virtue of their receipt of information reflecting the

23    true facts of Golden Star, their control over, and/or receipt and/or modification of Golden
24
      Star’s allegedly materially misleading statements, and/or their associations with the
25
26    Company which made them privy to confidential proprietary information concerning
27
      Golden Star, participated in the fraudulent scheme alleged herein.
28
                                          23
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 25 of 32 Page ID #:25



 1
             68.    The Individual Defendants, who are the senior officers and/or directors of the

 2    Company, had actual knowledge of the material omissions and/or the falsity of the material
 3
      statements set forth above, and intended to deceive Plaintiff and the other members of the
 4
 5    Class, or, in the alternative, acted with reckless disregard for the truth when they failed to
 6
      ascertain and disclose the true facts in the statements made by them or other Golden Star
 7
      personnel to members of the investing public, including Plaintiff and the Class.
 8
 9           69.    As a result of the foregoing, the market price of Golden Star securities was
10
      artificially inflated during the Class Period. In ignorance of the falsity of Defendants’
11
12    statements, Plaintiff and the other members of the Class relied on the statements described
13    above and/or the integrity of the market price of Golden Star securities during the Class
14
      Period in purchasing Golden Star securities at prices that were artificially inflated as a
15
16    result of Defendants’ false and misleading statements.
17
             70.    Had Plaintiff and the other members of the Class been aware that the market
18
19    price of Golden Star securities had been artificially and falsely inflated by Defendants’
20    misleading statements and by the material adverse information which Defendants did not
21
      disclose, they would not have purchased Golden Star securities at the artificially inflated
22
23    prices that they did, or at all.
24
             71.    As a result of the wrongful conduct alleged herein, Plaintiff and other
25
26    members of the Class have suffered damages in an amount to be established at trial.

27           72.    By reason of the foregoing, Defendants have violated Section 10(b) of the
28
                                           24
29
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                            THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 26 of 32 Page ID #:26



 1
      Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the

 2    other members of the Class for substantial damages which they suffered in connection
 3
      with their purchase of Golden Star securities during the Class Period.
 4
 5                                            COUNT II
 6
      (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)
 7
            73.    Plaintiff repeats and realleges each and every allegation contained in the
 8
 9    foregoing paragraphs as if fully set forth herein.
10
            74.    During the Class Period, the Individual Defendants participated in the
11
12    operation and management of Golden Star, and conducted and participated, directly and
13    indirectly, in the conduct of Golden Star’s business affairs. Because of their senior
14
      positions, they knew the adverse non-public information about Golden Star’s misstatement
15
16    of revenue and profit and false financial statements.
17
            75.    As officers and/or directors of a publicly owned company, the Individual
18
19    Defendants had a duty to disseminate accurate and truthful information with respect to
20    Golden Star’s financial condition and results of operations, and to correct promptly any
21
      public statements issued by Golden Star which had become materially false or misleading.
22
23          76.    Because of their positions of control and authority as senior officers, the
24
      Individual Defendants were able to, and did, control the contents of the various reports,
25
26    press releases and public filings which Golden Star disseminated in the marketplace during

27    the Class Period concerning Golden Star’s results of operations. Throughout the Class
28
                                          25
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 27 of 32 Page ID #:27



 1
      Period, the Individual Defendants exercised their power and authority to cause Golden

 2    Star to engage in the wrongful acts complained of herein. The Individual Defendants,
 3
      therefore, were “controlling persons” of Golden Star within the meaning of Section 20(a)
 4
 5    of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged
 6
      which artificially inflated the market price of Golden Star securities.
 7
            77.    By reason of the above conduct, the Individual Defendants are liable pursuant
 8
 9    to Section 20(a) of the Exchange Act for the violations committed by Golden Star.
10
                                       PRAYER FOR RELIEF
11
12          WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for judgment
13    and relief as follows:
14
            A.     Declaring this action to be a proper class action, designating Plaintiff as Lead
15
16    Plaintiff and certifying Plaintiff as a class representative under Rule 23 of the Federal
17
      Rules of Civil Procedure and designating Plaintiff’s counsel as Lead Counsel;
18
19          B.     Awarding damages in favor of Plaintiff and the other Class members against
20    all defendants, jointly and severally, together with interest thereon;
21
            C.     Awarding Plaintiff and the Class reasonable costs and expenses incurred in
22
23    this action, including counsel fees and expert fees; and
24
            D.     Awarding Plaintiff and other members of the Class such other and further
25
26    relief as the Court may deem just and proper.

27
28
                                          26
29
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                           THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 28 of 32 Page ID #:28



 1
                                   JURY TRIAL DEMANDED

 2          Plaintiff hereby demands a trial by jury.
 3
 4    Dated: May 27, 2020                          Respectfully submitted,
 5
 6                                                 POMERANTZ LLP
 7                                                 /s/ Jennifer Pafiti
 8                                                 Jennifer Pafiti (SBN 282790)
                                                   1100 Glendon Avenue, 15th Floor
 9                                                 Los Angeles, CA 90024
10                                                 Telephone: (310) 405-7190
                                                   Email: jpafiti@pomlaw.com
11
12                                                 POMERANTZ LLP
                                                   Jeremy A. Lieberman
13
                                                   (pro hac vice application forthcoming)
14                                                 J. Alexander Hood II
15
                                                   (pro hac vice application forthcoming)
                                                   600 Third Avenue, 20th Floor
16                                                 New York, New York 10016
17                                                 Telephone: (212) 661-1100
                                                   Facsimile: (212) 661-8665
18                                                 Email: jalieberman@pomlaw.com
19                                                 Email: ahood@pomlaw.com
20
                                                   POMERANTZ LLP
21                                                 Patrick V. Dahlstrom
                                                   (pro hac vice application forthcoming)
22
                                                   10 South La Salle Street, Suite 3505
23                                                 Chicago, Illinois 60603
24                                                 Telephone: (312) 377-1181
                                                   Facsimile: (312) 377-1184
25                                                 Email: pdahlstrom@pomlaw.com
26
                                          BRONSTEIN, GEWIRTZ &
27                                        GROSSMAN, LLC
28                                        Peretz Bronstein
                                         27
29
                     CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                          THE FEDERAL SECURITIES LAWS
31
     Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 29 of 32 Page ID #:29



 1
                                              (pro hac vice application forthcoming)
                                              60 East 42nd Street, Suite 4600
 2                                            New York, NY 10165
 3                                            Telephone: (212) 697-6484
                                              Facsimile: (212) 697-7296
 4                                            Email: peretz@bgandg.com
 5
                                              Attorneys for Plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        28
29
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                         THE FEDERAL SECURITIES LAWS
31
       Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 30 of 32 Page ID #:30
                                                                                   4/3/20, 3:09 PM




Submission Date
2020-04-03 14:05:37



CERTIFICATION PURSUANT TO FEDERAL
SECURITIES LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Golden Star Resources Ltd. (“Golden Star” or the “Company”) and
authorize the filing of a comparable complaint on my behalf.

3. I did not purchase or acquire Golden Star securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
Golden Star securities during the class period, including providing testimony at deposition and trial, if necessary. I
understand that the Court has the authority to select the most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Golden Star securities
during the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to
serve as a representative party on behalf of a class under the federal securities laws.

7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in
the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
james schmidt

Signature
             Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 31 of 32 Page ID #:31
                                                                                         4/3/20, 3:09 PM




   Full Name
   james f schmidt

(redacted)
Case 2:20-cv-04701-PA-MRW Document 1 Filed 05/27/20 Page 32 of 32 Page ID #:32



  Golden Star Resources Ltd. (GSS)                                              Schmidt, James F.

                                       List of Purchases and Sales

       Transaction                                    Number of                 Price Per
          Type                Date*                   Shares/Unit              Share/Unit

                Account 1
                Purchase              4/1/2019                          100                 $3.9850
                Purchase              4/1/2019                          200                 $3.9870
                Purchase              4/1/2019                        3,000                 $3.9747
                Purchase              4/1/2019                        4,700                 $3.9900
                Purchase              4/1/2019                        5,000                 $4.0000
                Purchase             6/18/2019                        7,000                 $3.5500
                Purchase             7/29/2019                          400                 $4.1600
                Purchase             7/29/2019                        1,200                 $4.1500
                Purchase             7/29/2019                        8,400                 $4.1700
                    Sale              5/6/2019                       (1,000)                $3.9010
                    Sale              5/6/2019                         (600)                $3.9000
                    Sale              5/6/2019                         (400)                $3.9001
                    Sale              5/9/2019                       (5,000)                $4.0809

                Account 2
                    Sale              5/1/2019                       (1,000)                $4.1301
                    Sale              5/1/2019                         (700)                $4.1300
                    Sale              5/1/2019                         (100)                $4.1400
                    Sale              5/1/2019                         (100)                $4.1301
                    Sale              5/1/2019                         (100)                $4.1300
                    Sale              5/9/2019                       (6,000)                $4.0301
                    Sale              5/9/2019                       (4,500)                $4.0517
                    Sale              5/9/2019                         (300)                $4.0604
                    Sale              5/9/2019                         (100)                $4.0600
                    Sale              5/9/2019                         (100)                $4.0600




 *Settlement Dates
